UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK WORLDWIDE INSURANCE TRUST - WORLDWIDE REAL ESTATE FUND (Exact name of registrant as specified in its charter) 335 Madison Avenue - 19th Floor, New York, N.Y. (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Worldwide Real Estate Fund 335 Madison Avenue - 19th Floor
